      Case 4:20-cv-01720 Document 8 Filed on 06/10/20 in TXSD Page 1 of 4
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                June 10, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

GAUDENCIO TORRES,                               §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §    CIVIL ACTION NO. H-20-1720
                                                §
ALLSTATE FIRE AND CASUALTY                      §
INSURANCE COMPANY,                              §
                                                §
                      Defendant.                §

           MEMORANDUM AND ORDER DENYING MOTION TO REMAND

       This is an uninsured motorist action, filed in state court and removed on the basis of

diversity citizenship. The plaintiff, Gaudencio Torres, is a Texas citizen; the defendant, Allstate

Fire and Casualty Insurance Co., is incorporated and has its principal place of business in

Illinois. Torres has moved to remand, asserting a lack of federal diversity jurisdiction. (Docket

Entry No. 3).    Allstate responded and filed a supplemental response after Torres filed an

amended pleading. (Docket Entry Nos. 4, 5, and 6).

       The first issue is diversity of citizenship. Torres argues that the “direct action” nature of

this lawsuit makes the insurer—Allstate—a resident of Texas under 28 U.S.C. § 1332(c)(1)

because Torres, the insured, is a citizen of Texas. Case law precludes this argument. See, e.g.,

Garza v. Travelers Cas. Ins. Co. of Am., No. 2:19-CV-55, 2019 WL 1789644, at *1 (S.D. Tex.

Apr. 24, 2019) (“[T]he direct action provision applies only to cases in which an injured party

sues a tortfeasor’s insurance company directly [and] does not apply to an insured’s action against

his own insurance company.”). Contrary to Torres’s argument, this case is not a direct action

lawsuit, which is also precluded by Texas law. See, e.g., Harris v. Peerless Indem. Ins. Co., No.
      Case 4:20-cv-01720 Document 8 Filed on 06/10/20 in TXSD Page 2 of 4



A–14–CV–1087–LY, 2015 WL 1010527, at *2 (W.D. Tex. Mar. 5, 2015) (Texas law precludes

direct actions against third-party liability insurers to which the direct action provision of 28

U.S.C. § 1332(c)(1) could apply).

       The second issue is the jurisdictional amount. When Allstate timely removed the case in

May 2020, the First Amended Petition—the operative pleading—sought damages “over

$100,000.00 but no more than $1,000,000.00.” (Docket Entry No. 1-2 at 30). That allegation

alone provided federal removal jurisdiction. Torres’s post-removal filing of a proposed Second

Amended Petition, (Docket Entry No. 5), does not remove that jurisdiction or provide another

basis to remand. There is no binding stipulation asserted in the First or Second Amended

Petition to accept less than the jurisdictional damage amount.

       Federal courts have original jurisdiction over all civil actions between citizens of

different states in which the amount in controversy exceeds $75,000, exclusive of interest and

costs. 28 U.S.C. § 1332(a)(1). “The party seeking to assert federal jurisdiction . . . has the

burden of proving by a preponderance of the evidence that subject matter jurisdiction exists.”

New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 327 (5th Cir. 2008). “Any

ambiguities are construed against removal because the removal statute should be strictly

construed in favor of remand.” Manguno v. Prudential Prop. and Cas. Ins. Co., 276 F.3d 720,

723 (5th Cir. 2002) (citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).

Courts must “remain[] vigilant to the potential for manipulation by the plaintiff who prays for

damages below the jurisdictional amount even though he knows that his claim is actually worth

more.” St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 n.18 (5th Cir. 1998).




                                                2
      Case 4:20-cv-01720 Document 8 Filed on 06/10/20 in TXSD Page 3 of 4



       The court “look[s] only at the face of the complaint” to evaluate the amount in

controversy. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995). “When the

plaintiff's complaint does not allege a specific amount of damages, the removing defendant must

prove by a preponderance of the evidence that the amount in controversy exceeds [the

jurisdictional amount].” De Aguilar v. Boeing Co. (De Aguilar I), 11 F.3d 55, 58 (5th Cir.

1993) (citations omitted). “[I]f a defendant can show that the amount in controversy actually

exceeds the jurisdictional amount, the plaintiff must be able to show that, as a matter of law, it is

certain that he will not be able to recover more than the damages for which he has prayed . . . .”

De Aguilar v. Boeing Co. (De Aguilar II), 47 F.3d 1404, 1411 (5th Cir. 1995).

       The amount in controversy is determined at the time of removal. S.W.S. Erectors, Inc. v.

Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996). “‘Litigants who want to prevent removal must file

a binding stipulation or affidavit with their complaints; once a defendant has removed the

case, St. Paul makes later filings irrelevant.’” De Aguilar II, 47 F.3d at 1412 (quoting In re Shell

Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per curiam) (referencing St. Paul Mercury Indem.

Co. v. Red Cab Co., 303 U.S. 283, 292 (1938))).

       Torres’s First Amended Petition expressly demands more than $75,000. (Docket Entry

No. 1-2 at 30). The Second Amended Petition seeks damages of $30,000, but also seeks “all

other relief to which Plaintiff deems himself entitled,” including “attorney’s fees and litigation

costs.” (Docket Entry No. 5 at ¶¶ 6.1, 6.2). In addition, Torres’s Petition reserved the “right to

prove the amount of damages at trial,” and to “amend his Petition and add additional counts

and/or parties as discovery continues.” (Id. at ¶ 8.1). The absence of any commitment to accept

less than the jurisdictional amount, and the presence of the pleadings seeking more than the




                                                 3
      Case 4:20-cv-01720 Document 8 Filed on 06/10/20 in TXSD Page 4 of 4



amount specifically alleged, do not undermine the basis of diversity jurisdiction at the time of

removal nor oust the court of the jurisdiction it possessed at that time.

       The motion to remand, (Docket Entry No. 3), is denied.

               SIGNED on June 10, 2020, at Houston, Texas.



                                               ______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge




                                                  4
